DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 recites “sensing period ,” in line 7. Please delete the period following the word “period”.
Claim 14 recites the limitation “the variance values, the variance values” in line 7. please delete repeated words. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining a sensing period between the sensor arrangement and a body part of a patient based on the movement information”. It is unclear whether the movement information is taken from the sensor arrangement or the body part, or both.
Claim 1 recites the limitation “a sensor arrangement incorporated on or within a wearable item”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 1 recites the limitation “sensor arrangement in intermittent patterns of contact and non-contact with patient”; it is unclear what the term “arrangement in intermittent patterns” means. Are the sensor arrangement such that it is positioned to be in intermittent patterns of contact and non-contact or if the sensor arrangement is at times movable relative to the patient and therefore loses contact with the patient. 
Claim 1 recites the limitation “a sensor arrangement” in line 7. It is unclear if this is the same sensor arrangement as in line 2 or not. 
Claim 1 recites the limitation “patient” in line 9. It is unclear if this is the same patient as in lines 1, and 8 or not. 
Dependent claims 2-15 are rejected for depending on rejected claim 1.
Claim 14 recites the limitation “a patient” in line 11. It is unclear if this is the same patient as in claim 1 or not. 
Claim 15 recites the limitation “generating power spectral and cross-spectral estimates… and calculating the respiratory rate based on the power spectral estimates”; it is unclear whether the cross-spectral estimate(s) are required or not since the respiratory rate only appears to be based on the power spectral estimates. 
Claim 16 recites the limitation “determining a sensing period between the sensor arrangement and a body part of a patient based on the movement information”. It is unclear whether the movement information is taken from the sensor arrangement or the body part, or both.
Claim 16 recites the limitation “a sensor arrangement incorporated on or within a wearable item”; it is unclear whether the limitations that follow “or” are required or not. 
Claim 16 recites the limitation “sensor arrangement in intermittent patterns of contact and non-contact with patient”; it is unclear what the term “arrangement in intermittent patterns” means. Are the sensor arrangement such that it is positioned to be in intermittent patterns of contact and non-contact or if the sensor arrangement is at times movable relative to the patient and therefore loses contact with the patient. 
Claim 16 recites the limitation “a sensor arrangement” in line 10. It is unclear if this is the same sensor arrangement as in line 5 or not. 
Claim 16 recites the limitation “patient” in line 7. It is unclear if this is the same patient as in lines 3-4 or not. 
Dependent claims 17-25 are rejected for depending on rejected claim 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20140275852A1 granted to Hong et al. (hereinafter “Hong”).
Regarding claim 1, Hong discloses a method for monitoring a patient (para 0007, method of operating the wearable fitness monitoring device”), comprising: receiving sensor signals from a sensor arrangement (para 0135, 0141); extracting movement information from the sensor signals (para 0016, detecting motion of the wearable fitness monitoring device); determining a sensing period between the sensor arrangement and a body part of a patient based on the movement information (para 0015, detecting the device is in an unworn state … worn state); and determining a respiratory rate of the patient based on the sensor signals occurring during the sensing period (para 0141, “optical sensors may sample, acquire and/or detect physiological data which may then be processed or analyzed (for example, by resident processing circuitry) to obtain data that is representative of, for example, a user's heart rate, respiration, heart rate variability, oxygen saturation (SpO2), blood volume, blood glucose, skin moisture, and/or skin pigmentation level”), wherein the sensor signals are received from a sensor arrangement incorporated on or within a wearable item that moves relative to the body part of the patient (para 0102, 0179, Fig. 2), the sensor arrangement in intermittent patterns of 


Regarding claim 2, Hong discloses the method of claim 1, wherein the wearable item is a pendant on a necklace (para 0238 “integrated into and worn in a necklace…”).  

Regarding claim 3, Hong discloses the method of claim 1, wherein the sensing period includes a period of contact between the sensor arrangement and the body part of the patient (para 0015, detecting the device is in an unworn state … worn state).  

Regarding claim 4, Hong discloses the method of claim 3, wherein determining the sensing period includes: determining one or more periods of non-contact between the sensor arrangement and the body part of the patient, and excluding the one or more periods of non-contact to determine a period of contact between the sensor arrangement and the body part of the patient, the period of contact corresponding to the sensing period (para 0015, detecting the device is in an unworn state … worn state).  

Regarding claim 5, Hong discloses the method of claim 1, wherein the movement information indicates movement of the wearable item along a subset of three directional axes (para 0333).  

Regarding claim 6, Hong discloses the method of claim 5, wherein the subset includes: one axis, and excluding the remaining two axes, of the three directional axes, or a combination it is understood that not all axes must be taken into account).  

Regarding claim 7, Hong discloses the method of claim 5, further comprising: combining the sensor signals generated along the combination of two of the three directional axes to generate the movement information (para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).    

Regarding claim 8, Hong discloses the method of claim 5, wherein determining the period of contact includes: determining at least one time window where the movement information indicates that movement of the wearable item along the subset of three directional axes is below at least a first predetermined value (para 0117, 0120, 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  

Regarding claim 9, Hong discloses the method of claim 8, wherein the first predetermined value is indicative of a sitting state, a lying down state, standing still, or a sleep state (para 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  

Regarding claim 16, Hong discloses a monitor (para 0108 display), comprising: a memory configured to store instructions (para 0106 “memory”); and a processor configured to execute the instructions to generating information for a patient to be monitored (para 0106 “a processor may be controlled by computer-executable instructions stored in memory”), the processor including: (a) a contact detector configured to receive sensor signals from a sensor arrangement (para 0135, 0141), extract movement information from the sensor signals (para 0016, detecting motion of the wearable fitness monitoring device), and determine a sensing period between the sensor arrangement and a body part of a patient based on the movement information (para 0015, detecting the device is in an unworn state … worn state), and (b) a respiratory rate calculator configured to determine a respiratory rate of the patient based on the sensor signals occurring during the sensing period (para 0141), wherein the sensor signals are received from a sensor arrangement incorporated on or within a wearable item that moves relative to the body part of the patient (para 0102, 0179, Fig. 2), the sensor arrangement in intermittent patterns of contact and non- contact with patient as a result of movement of the wearable item (para 01179 “The detector array may be in contact with the skin or offset at a small distance away from the skin”, 0209).  

Regarding claim 17, Hong discloses the monitor of claim 16, wherein the sensing period includes a period of contact between the sensor arrangement and the body part of the patient (para 0015, detecting the device is in an unworn state … worn state).  

Regarding claim 18, Hong discloses the monitor of claim 16, wherein determining the sensing period includes: determining one or more periods of non-contact between the sensor 

Regarding claim 19, Hong discloses the monitor of claim 16, wherein the movement information indicates movement of the wearable item along a subset of three directional axes (para 0333).  

Regarding claim 20, Hong discloses the monitor claim 19, wherein the subset includes: one axis, and excluding the remaining two axes, of the three directional axes, or a combination of two of the three directional axes (para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).  

Regarding claim 21, Hong discloses the monitor of claim 19, wherein the contact detector is configured to combine the sensor signals generated along the combination of two of the three directional axes to generate the movement information (para 0333 “all axes may be taken into account”, it is understood that not all axes must be taken into account).  

Regarding claim 22, Hong discloses the monitor of claim 19, wherein the contact detector is to determine the sensing period by determining at least one time window where the movement information indicates that movement of the wearable item along the subset of three directional axes is below at least a first predetermined value (para 0117, 0120, 0130 

Regarding claim 23, Hong discloses the monitor of claim 22, wherein the first predetermined value is indicative of a sitting state, a lying down state, standing still, or a sleep state (para 0117, 0120, 0130 “measure a physiologic parameter of the user during one or more periods where the user is motionless (or the user's motion is below a predetermined threshold), such as when the user is sitting, lying down, asleep, or in a sleep stage (e.g., deep sleep).”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20140275852A1) in view of US Pat Pub No. 20130197375 granted to Heise et al. (hereinafter “Heise”).
Regarding claim 10, Hong discloses the method of claim 8, but fails to disclose wherein determining the at least one time window includes: identifying a plurality of candidate time windows, ranking the candidate time windows based on at least one parameter, and selecting the at least one time window from the plurality of candidate time windows, wherein the at least one parameter corresponds to at least one parameter of the sensor signals in each of the 
Heise teaches a system for detecting and monitoring physiological movements such as heartbeat and respiration. Heise teaches applying a windowed peak to peak deviation analysis to the data to identify physiological data such as windowed instantaneous heart rates, individual cardiac pulses, respiration, restlessness, or other parameters from the electronic signals (para 0051). This allows drawing segments with smallest amplitude noises such as body motion artifacts (para 0075, fig. 8). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Heise to provide the predictable result of allows drawing segments with smallest amplitude noises such as body motion artifacts to determine the physiological data such as respiratory rate).


Regarding claim 11, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals is based on amplitudes of the sensor signals in the plurality of candidate windows (para 0209, monitoring the amplitude … moving the position of the biometric monitoring device to a different location which gives a higher amplitude signal) .  

Regarding claim 12, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals discussing the amplitude signal which is used to adjust the device to determine the best signal).  

Regarding claim 13, Hong as modified by Heise renders the method of claim 10 obvious as recited hereinabove, Heise teaches wherein the at least one parameter of the sensor signals is based on a median value of the sensor signals in the plurality of candidate time windows (para 0077, it is understood that taking average values or medians are well known in the art).  

Regarding claim 24, Hong discloses the monitor of claim 22, but fails to disclose wherein the contact detector determines the at least one time window by: identifying a plurality of candidate time windows, ranking the candidate time windows based on at least one parameter, and selecting the at least one time window from the plurality of candidate time windows, wherein the at least one parameter corresponds to at least one parameter of the sensor signals in each of the plurality of candidate time windows and wherein unselected ones of the candidate time windows are discarded as containing noise or spurious signals.  
Heise teaches a system for detecting and monitoring physiological movements such as heartbeat and respiration. Heise teaches applying a windowed peak to peak deviation analysis to the data to identify physiological data such as windowed instantaneous heart rates, individual cardiac pulses, respiration, restlessness, or other parameters from the electronic signals (para 0051). This allows drawing segments with smallest amplitude noises such as body motion artifacts (para 0075, fig. 8). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Heise to provide the 


Regarding claim 25, Hong as modified by Heise renders the monitor of claim 24 obvious as recited hereinabove, Hong teaches wherein the at least one parameter of the sensor signals is based on: amplitudes of the sensor signals in the plurality of candidate windows, sensitivity of the sensor arrangement, or both (para 0077, it is understood that taking average values or medians are well known in the art).  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20140275852A1) in view of US Pat Pub No. 20160007864 granted to Scharf et al. (hereinafter “Scharf”).	
Regarding claim 14, Hong discloses the method of claim 1, Hong discloses further comprising: generating variance values for the sensor signals during the one or more candidate respiratory intervals corresponding to the sensing period , the variance values, the variance values generated for at least the subset of the three directional axes and indicative of one or more corresponding motion levels of the wearable item; and determining the period of contact between the sensor arrangement and the body part of a patient based on one or more of the median values and one or more of the variance values (para 0405) but fails to disclose generating median values based on amplitudes of the sensor signals during one or more candidate respiratory intervals corresponding to the sensing period, the median values 
Scharf teaches a portable system and method having pulse oximeter, accelerometer, signal analyzer configured to detect heart rate variability and respiratory rate. Scharf teaches that it is known to use an absolute orientation sensor which includes a 3-axes directions for detecting acceleration by placing the device near the human’s body (paras 0043-0047). This allows for monitoring the person during various stages to determine heart rate, HRV, respiratory rate, SpO2, exercise cadence, lactic threshold, and entrainment (para 0042). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Hong with the teachings of Scharf to provide monitoring the three directional axis indicative of the orientation of the wearable item in order to provide the predictable result of accurately determine heart rate, HRV, respiratory rate, SpO2, exercise cadence, lactic threshold, and entrainment.

Regarding claim 15, Hong as modified by Schafer renders the method of claim 14 obvious as recited hereinabove, Schafer teaches wherein determining the respiratory rate includes: generating power spectral and cross-spectral estimates based on the sensor signals in the sensing period ; and calculating the respiratory rate based on the power spectral estimates (para 0004, 0013, 0040-0041).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792